Citation Nr: 0009062	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  97-31 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
10 percent for the residuals of cold injury to the feet prior 
to January 12, 1998.

3.  Entitlement to an initial disability rating in excess of 
30 percent for the residuals of cold injury to the right foot 
after January 12, 1998.

4.  Entitlement to an initial disability rating in excess of 
30 percent for the residuals of cold injury to the left foot 
after January 12, 1998.

5.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to 
September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The record reflects that in October 1996 the RO granted 
entitlement to service connection for the residuals of 
frostbite to the feet and assigned a 10 percent disability 
evaluation, and denied entitlement to service connection for 
osteoporosis due to cold injury.  In May 1997 the RO granted 
entitlement to service connection for PTSD and assigned a 10 
percent disability evaluation, effective June 24, 1996.  
Subsequently, the veteran perfected an appeal as to the 
issues of entitlement to ratings in excess of 10 percent for 
the residuals of frostbite to the feet and PTSD.  

In June 1998 the RO granted entitlement to a 30 percent 
disability rating for the residuals of cold injury to the 
right foot, effective from January 12, 1998, and granted 
entitlement to a 30 percent disability rating for the 
residuals of cold injury to the left foot, effective from 
January 12, 1998.  

In August 1998 the RO continued a 10 percent evaluation for 
PTSD and denied entitlement to a total disability rating 
based upon individual unemployability.  Subsequently, the 
veteran perfected an appeal as to this issue.

In January 2000 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes the veteran submitted correspondence in 
December 1997 which may be construed as a claim to reopen the 
issues of entitlement to service connection for osteoporosis.  
Based upon a review of the record, the Board finds this issue 
is inextricably intertwined with the issues of entitlement to 
higher rating for the residuals of cold injury and 
entitlement to a total rating based upon individual 
unemployability.  Therefore, these matters are addressed in a 
remand order at the end of this decision.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates the veteran's service-
connected PTSD is presently manifested by mild impairment of 
social and industrial adaptability, without evidence of a 
definite impairment of social and industrial adaptability or 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, or mild memory loss.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for PTSD 
have not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§  4.130, 4.132, Diagnostic Code 9411, effective 
before and after November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service records show the veteran participated in the Wonsam-
Hungnam-Chosin campaign and operations against enemy forces 
during active service in Korea.  Service medical records are 
negative for diagnosis or treatment for any psychiatric 
disorders.  The veteran's September 1951 separation 
examination included a normal clinical psychiatric 
evaluation.

In April 1997 the veteran requested entitlement to service 
connection for a nervous disorder which he believed was PTSD.  
It was noted that he did not have any medical evidence to 
support this claim.

During VA examination in April 1997 the veteran reported that 
he experienced distressing dreams which varied in frequency 
depending upon the time of year.  The examiner noted the 
veteran was neat in appearance with good apparent hygiene, 
and that he reported intermittent situational depression, 
fluctuating energy levels, feelings of worry, survival guilt, 
previous thoughts of suicide, and sleep difficulty.  It was 
noted the veteran's PTSD symptoms included distressing 
recollections and disturbing dreams, and that he reported 
avoidance of activities and feelings associated with the 
trauma and problems with concentration.  

The examiner stated that a diagnosis of PTSD was supported by 
the veteran's history but that his degree of impairment was 
unclear from the present interview.  It was noted that he had 
been tearful during the interview and appeared to have 
problems stemming from combat in Korea, but that alcohol use, 
the residuals of a stroke, and difficulty accepting problems 
associated with aging and deteriorating physical capacity 
were also present.  The diagnoses included chronic PTSD which 
appeared to be mild.  A Global Assessment of Functioning 
(GAF) score of approximately 80 was provided.

A May 1997 VA social survey noted the veteran reported he had 
been married to his present wife since 1954 and that they had 
never had any marriage counseling or need for marriage 
counseling.  

In his September 1997 notice of disagreement the veteran 
reported crying spells and impaired sleeping due to fighting 
in his sleep.  In a December 1997 statement in support of the 
claim he reported he had been unable to hold a job after 
service, and stated that he had held 15 jobs before he turned 
65.  He stated the longest he ever held a job was 11 years 
and that 2 months was his shortest period of employment.  He 
reported that he had no really close friends, that he always 
awoke early, that the smell of burning wood outside in the 
winter upset him, and that because of his dreams he had been 
unable to share a bed with his wife.

During VA examination in July 1998 the veteran reported he 
continued to live with his wife, continued to read as his 
main hobby, and visited a variety of friends, but that he had 
been unable to work because of physical problems.  It was 
noted that the frequency, severity, and duration of his 
symptoms had not changed significantly of the past year.  The 
veteran stated his mood was good but that he experienced 
intrusive thoughts weekly, had bad dreams which were more 
prominent as the weather got colder, avoided discussions 
about war experiences, had occasional crying spells, and 
experienced exaggerated startle reaction.  He also reported 
he had generally normal sleep which worsened with the 
approach of winter.

The examiner noted the veteran was neat and clean.  He was 
oriented to time, place, and person, and was logical, 
coherent, and spontaneous.  His affect was good.  His remote 
memory appeared normal but his recent memory and 
concentration appeared lower than expected.  There was no 
evidence of hallucinations, delusions, or any psychotic 
thought process.  There was no obvious evidence of PTSD 
symptoms.  His conceptual ability appeared average and his 
intelligence appeared to be in the average range.  

The examiner found the veteran continued to meet at least 
minimally the criteria for PTSD, with symptoms including 
recurrent and intrusive distressing recollections of his 
Korean experiences, distressing dreams of those experiences, 
efforts to avoid thoughts and feelings associated with the 
trauma, some feelings of detachment from others, some efforts 
to avoid situations that arouse recollections of the trauma, 
irritability, some difficulty concentrating, and exaggerated 
startle response.  A GAF score of 80 based upon PTSD was 
provided.

In a December 1998 statement in support of the claim the 
veteran claimed comments made by the July 1998 VA examiner 
were either not correct or were incomplete.  A June 1999 
statement by the veteran's representative claimed the 
reported GAF score of 80 may or may not be reflective of the 
disorder on a daily basis.

At his personal hearing the veteran testified that he 
experienced recurrent thoughts about certain incidences from 
his service in Korea which were prompted by certain things 
such as cold weather and the smell of burning wood.  
Transcript, p. 3 (January 2000).  He denied crying spells but 
reported sleep difficulty.  Tr., p. 3.  The veteran's spouse 
testified he slept only 4 to 5 hours per night and that his 
sleep was not restful.  Tr., pp. 3-4.  The veteran stated he 
was not presently taking medication or receiving any 
treatment for PTSD.  Tr., pp. 5-8.  He stated he did not go 
shopping with his wife or attend social events, and reported 
that his grandchildren occasionally got on his nerves.  Tr., 
p. 5.  

Analysis

Initially, the Board notes that the veteran's claim for a 
higher evaluation for PTSD is found to be well-grounded under 
38 U.S.C.A. § 5107(a) (West 1991).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  See Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1999).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1999).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

The Board notes that during the course of this appeal the 
schedular criteria for evaluations of psychiatric 
disabilities were amended, effective November 7, 1996.  In 
September 1997, November 1997, and November 1998 the RO 
evaluated the veteran's PTSD under the new rating criteria 
and continued a 10 percent disability rating.

The Ratings Schedule, prior to the November 1996 amendments, 
provided a 10 percent disability rating for mild impairment 
of social and industrial adaptability; a 30 percent 
disability rating for PTSD required evidence of definite 
impairment of social and industrial adaptability; and a 50 
percent disability rating required evidence of considerable 
impairment of social and industrial adaptability.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
qualify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  In a precedent opinion, the VA 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1999).  

The Court has also held that GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV)).  GAF scores 
ranging between 71 to 80 reflect no more than slight 
impairment in social or occupational functioning; scores from 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social or occupational 
functioning, but generally functioning pretty well and has 
some meaningful interpersonal relationships.  

The November 1996 amendments to the Ratings Schedule provide 
a 10 percent rating with evidence of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication; a 30 percent rating 
requires evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  A 50 
percent rating requires evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

The November 1996 amendments to the Ratings Schedule also 
state that the nomenclature employed in the schedule is based 
upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. 
§ 4.130.

In this case, medical evidence demonstrates that in April 
1997 the VA examiner found the veteran's PTSD appeared to be 
mild and assigned a GAF score of 80.  The July 1998 
examination report included a list of the veteran PTSD 
symptoms but provided no opinion as to the degree of 
impairment caused by the veteran's PTSD.  The examiner did 
however provide a GAF score of 80 for PTSD.  The Board notes 
a GAF score of 80 represents a slight functional impairment.  
See DSM-IV, p. 46.  

The record reflects the VA medical examiners considered all 
of the symptoms reported by the veteran but concluded that 
these symptoms resulted in only a slight functional 
impairment.  While the GAF scores are not determinative, the 
Board finds that the medical evidence of record demonstrates 
no more than a mild impairment which is consistent with the 
reported GAF scores.  There is no medical evidence of a 
definite impairment of social and industrial adaptability or 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, or mild memory loss.  

Although the veteran stated the July 1998 examination report 
included erroneous information, the Board finds the report is 
consistent with the other medical evidence of record.  The 
veteran also contends that the reported GAF scores may not be 
reflective of his PTSD symptoms; however, no competent 
evidence has been provided in support of this claim.  While 
the veteran sincerely believes his PTSD is more severe than 
indicated by the examination reports and the present 
evaluation, he is not a medical practitioner and is not 
competent to offer medical opinions.  Grottveit v. Brown, 5 
Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Based upon the evidence of record, the Board must conclude 
that an increased or staged schedular rating in excess of 
10 percent for the veteran's PTSD is not warranted under the 
criteria in effect before or after the November 1996 Ratings 
Schedule amendments.  

The Board notes that in exceptional cases where evaluations 
provided by the Ratings Schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1999).  In this case, the veteran does not claim, 
and there is no persuasive evidence of, any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this disorder, that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating. 

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Based upon the evidence of record, the Board finds no 
provision upon which to assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for PTSD.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for PTSD is denied.


REMAND

As noted above, the veteran has requested that the issues of 
entitlement to service connection for osteoporosis and a left 
knee disorder be reopened.  The Board finds these issues are 
inextricably intertwined with the issues of entitlement to 
higher rating for the residuals of cold injury and 
entitlement to a total rating based upon individual 
unemployability.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, the case is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for residuals of 
frostbite of the feet since February 
1998.  After securing the necessary 
release, the RO should obtain these 
records.

2.  Thereafter, the RO should schedule the 
veteran for a VA examination to determine 
the current extent and severity of the 
residuals of frostbite of the feet.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in detail.  
The examiner should identify the limitation 
of activity imposed by the disabling 
condition, viewed in relation to the medical 
history, considered from the point of view 
of the veteran working or seeking work, with 
a full description of the effects of 
disability upon his ordinary activity.  An 
opinion should be provided regarding the 
possible relationship between the inservice 
cold injury of the feet and osteoporosis of 
the lower extremities, if present.

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  The RO should adjudicate the issues 
of whether new and material evidence has 
been submitted to reopen the issue of 
entitlement to service connection for 
osteoporosis.  Thereafter, the RO should 
re-adjudicate all the issues on appeal.  
The RO should consider all applicable 
laws and regulations, and provide 
adequate reasons and bases for any 
adverse determination.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 



